DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 14, 22, and 23 recite the limitation "the reactive ethylenically unsaturated groups" in lines 7 and 8-9; “the reactive monofunctional species” in claim 7; and “the reactive multi-functional species” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the energy polymerization conditions”. There is insufficient antecedent basis for this limitation.
Claim 7 recites “mixing” in line 1.  It is unclear as to whether or not the mixing of claim 7 refers to the mixing step as set forth in claim 1 or if it is to a separate and completely distinct mixing step.  For purpose of examination, the examiner is interpreting the mixing of claim 7 to further define the mixing step of claim 1.
Claim 9 recites the limitation "a three-dimensional object" and “an energy polymerizable liquid”.  It is unclear of the three dimensional object and the energy polymerizable liquid as required by claim 9 refers to those listed in independent claim 1 or if they are separate and completely distinct. For purpose of examination, the examiner is interpreting the three dimensional object and polymerizable liquid to refer to those listed in claim 1.
Claim 11 recites “the monomeric or oligomeric species”. This lacks antecedent basis and as such is unclear, the examiner is interpreting the limitation to be referring to the previously recited monomer and oligomer or species created by the polymerization thereof. 
Claim 18 recites “non-toxic and biocompatible in accordance with ISO 10933 or 20795 standards or both”.  Since standardized testing may or may not change over time, it is unclear as to which version of ISO 10933 and 20795 are preformed in order to achieve said level of non-toxicity and biocompatibility.
	 As such, dependent claims 2, 3, 5-6, 8, 10, 12-17, and 19-24 are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland et al. (US Serial No. 2016/0137839).
	Regarding claims 1 and 23-24; Rolland et al. teaches, in an example embodiment, a method of forming a three-dimensional object [0317; 0323], via digital light processor [0122], from a polymerizable liquid comprising mixing 65 wt.% Sartomer® CN9782 (reactive multifunctional oligomer), 22 wt.% N-vinyl pyrrolidone (reactive monofunctional monomer), and  cured via ultraviolet lamp [0322] to for a flexible 3D object [0322], wherein the molar bond ratio of the reactive ethylenically unsaturated groups of the reactive monofunctional monomer to the reactive ethylenically unsaturated groups of the reactive multi-functional species is 7.61 (as calculated by examiner, see below).

N-vinyl pyrrolidone: 22 / 111.14 (MW) = 0.19795 (molar ratio) *1 = 0.19795
(functionality= 1)
Sartomer® CN9782:  65 / 5000 (MW) = 0.013 (molar ratio) * 2 = 0.026
(functionality= 2)
				Molar bond ratio: 0.19795 / 0.026 = 7.6
Regarding claim 2; Rolland et al. further teaches that the three-dimensional object is a medical devices and implantable medical devices [0361].
Regarding claim 3; Rolland et al. teaches the process can produce a products with a variety of properties such as hydrogel [0299].
Regarding claim 4; Rolland et al. further teaches polymerizing by pixel polymerization  and altering the irradiating step to allow for changes in shape [0176].
Regarding claim 5; Rolland et al. teaches the photoinitiator is employed in an amount of 0.25 wt% [0323].
Regarding claim 6; Rolland et al. further teaches irradiating the polymerizable liquid with patterned irradiation [0176].
Regarding claim 9; Rolland et al. teaches that the formation of a three- dimensional object from an energy polymerizable liquid occurs with supplied heat [0020, 0145, 0197, 0213].
Regarding claim 10; Rolland et al. teaches that the oligomer and the monomer react by a same polymerization mechanism [0322-0232] and necessarily possess different reaction rates, since they are two different species reacting under the same conditions.
Regarding claim 11; Rolland et al. teaches the solubility of organic liquid resin inks can be dramatically decreased by a number of known parameters including increasing the crosslink density of the window material or increasing the molecular weight of the liquid resin ink [0124] (i.e. during polymerization of the monomer/oligomer mixture, the molecular weight of the liquid resin increases, thus effecting solubility).
Regarding claim 12; Rolland et al. teaches resultant interpenetrating polymer networks (i.e. material with more than one glass transition temperature) [0324, 0326].
Regarding claims 15 and 16; Rolland et al. teaches that the three-dimensional object reaches prescribed mechanical properties without supplied heat (i.e. before a heating step) [0020-0021] and with supplied heat [0360].  The examiner notes that “prescribed mechanical properties” is broad and reads on any type and any amount of a mechanical property.
Regarding claims 17 and 18; Rolland et al. teaches the polymerizable liquid is employed in applications requiring high biocompatibility [0361] (biocompatability) but does not explicitly teach that they are non-toxic. The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes to the claimed invention. According to the original specification, polymerizable liquids prepared from a reactive oligomer and a reactive monomer (e.g. urethane acrylate and N-vinyl compounds; see Examples) are have low toxicity [0109] or are non-toxic [0009, 0027], Therefore, the claimed effects and physical properties, i.e. toxicity, would necessarily be present in a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes to the claimed invention. See In re Spada, MPEP §2112.01, I and II.
Regarding claims 19-21; Rolland et al. further teaches that the three-dimensional object can be a medical appliance [0295], a dental appliance, such as a mold [0306].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US Serial No. 2016/0137839), as applied to claim 1 above.
Rolland et al. teaches the basic claimed polymerizable liquid resin, as set forth above, with respect to claim 1.
Regarding claims 7 and 8; Rolland et al. further teaches the composition may further comprise from about 0.001 percent to about 10 percent by weight at least one of a non-reactive light absorbing pigment [0045].  Rolland et al. further teaches the composition may further comprise from at least one of a reactive plasticizer (diluent) in an amount from 10 to 30 percent by weight [0237].
Rolland et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); See MPEP §2123.  Rolland et al. does not specifically disclose an embodiment containing a non-reactive light absorbing pigment and reactive plasticizer.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare a polymerizable liquid containing a non-reactive light absorbing pigment and a reactive plasticizer based on the invention of Rolland et al., and would have been motivated to do so since Rolland et al. suggests that the polymerizable liquid can contain a non-reactive light absorbing pigment and a reactive plasticizer [0045, 0237].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagvekar et al. (US Serial No. 2008/0090931), as submitted on the IDS (dated 25 July 2018), when taken with Sloan et al. (US Patent No. 9234108).
	Regarding claims 1, 13, and 14; Nagvekar et al. teaches a process for forming a three-dimensional object through hardening an energy polymerizable liquid which, in a preferred embodiment, mixes a black ink composition comprising CN966H90 (difunctional urethane acrylate oligomer blended with 10% 2-(2-ethoxyethoxy) ethyl acrylate; multifunctional acrylate oligomer), CD42 (monofunctional acrylate monomer), CN386 (monofunctional acrylated amine synergist; i.e. polymerization catalyst), and V-Cap (vinyl caprolactam) [Table 15; Ex 7D].  The molar bond ratio of the reactive ethylenically unsaturated groups of the monofunctional species to the reactive ethylenically unsaturated groups of the reactive multifunctional species is 63:1 (as calculated by Examiner, see below).
 
Functionality
MW
CN966H90 (urethane oligomer)
2
3000-4000
CN966H90 (2-(2-ethoxyethoxy) ethyl acrylate)
1
188.22
CD420 (trimethylcyclohexane acrylate)
1
197
CN386 (monoacrylate amine)
1
319-518
V-Cap (vinyl caprolactam)
1
139.19


10 parts CN966H90
	9 parts urethane acrylate oligomer * 2 = 0.00514
3500 (MW median of range, g/mol)

	1 part 2-(2-ethoxyethoxy) ethyl acrylate * 1 = 0.00531
			188.22 (g/mol)

59.40 parts CD420
	
	59.40 parts trimethylcyclohexane acrylate * 1 = 0.30152
			197 (g/mol)

3.40 parts CN386
	
	3.40 parts monoacrylate amine        * 1 = 0.00812
	418.5 (MW median of range, g/mol)

1.50 parts V-Cap
	
	1.50 parts vinyl caprolactam * 1 = 0.01077
		139.19 (g/mol)

Molar bond ratio: (0.00531+0.30152+0.00812+0.01077) / 0.00514 = 63 (i.e. 63:1)


Sloan et al. provides evidence that CN966H90 from Sartomer is an aliphatic polyester based urethane diacrylate oligomer blended with 10% 2-(2-ethoxyethoxy) ethyl acrylate having a MW = 3000-4000 g/mol [col4, line22-25].
Sloan et al. also provides evidence that CD420 from Sartomer is a monofunctional acrylic monomer having a MW = 197 g/mol [col4, line48-50].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767